Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 AND 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a three-dimensional (3D) memory device, comprising: a substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the substrate; an array of NAND memory strings each extending vertically through the memory stack; a plurality of logic process-compatible devices above the array of NAND memory strings; a semiconductor layer above and in contact with the logic process-compatible devices; a pad-out interconnect layer above the semiconductor layer; and a hydrogen blocking layer vertically between the semiconductor layer and the pad-out interconnect layer, wherein the hydrogen blocking layer is configured to block outgassing of hydrogen, and the semiconductor layer is vertically between the plurality of logic process- compatible devices and the hydrogen blocking layer.
Claims 2-9 and 21 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 10, the prior art of record fails to teach or suggest, a three-dimensional (3D) memory device, comprising: a substrate;Atty. Dkt. No. 10018-01-0082-US-4-LIU Reply to Office Action of February 19, 2021Application No. 16/727,870a first hydrogen blocking layer above the substrate; a plurality of logic process-compatible devices above the first 
Claims 11-12 and 22-28 are allowed as being directly or indirectly dependent of the allowed independent base claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894